Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 

Claims 1, 3, 4 and 6-13 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the language in the independent “wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the IP (emphasis added),” and “determine the second information processing device is enabled to receive the wire control command via the IP (emphasis added).” As Examiner understands the system, a wire control command can’t be sent/received using the IP, as this section sends/receives “IP control commands.” Therefore, the claims are indefinite. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308) and Brooks et al. (Pub. No.: US 2017/0293545).
Regarding claim 1, Kase discloses a first information processing device (Fig. 4, element 1), comprising: a first communication section configured to communicate via an Internet protocol (IP) (Fig. 4, elements 12 and 31, paras. [0072]-[0073]); a second communication section configured to communicate via a non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]); and a processing section configured to communicate a control command using one of the first communication section or the second communication section, wherein the first communication section is further configured to communicate an IP control command as the control command via the IP, the second communication section is further configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]), the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]). 
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: determine the second information processing device is enabled to receive the wire control command via the IP; and stop the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the IP. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path 
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to control transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the IP; control reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry; nor wherein the determination the second information processing device is enabled to receive the wire control command via the IP is based on the received response. However, in analogous art, Brooks discloses that “each cabled connection in the topological map may be represented by connection information of two components, where the analyzing includes analyzing at least the connection information for at least one of the two components. As an example, the analyzing may include applying, by the processor, a set of rules to at least the connection information for the at least one of the two components, wherein the set of rules queries whether the physically cabled connection follows at least one standard or guideline. For instance, the set of rules may make at least one of the following queries: whether a communication path from the at least one of the two components to the host computer skips an expected component; whether a communication path from the at least one of the two components to the host computer is connected to an unexpected component; whether only a single communication path from the at least one of the two components back to the host computer can be found; whether first and second different communication paths from the at least one of the two components to a host bus adapter of the host computer are found; whether a port of a host bus adapter of the host computer is unused; whether a number of physically cabled connections to a storage enclosure of the string of storage enclosures is greater than a threshold number of physically cabled connections; whether a type of one of the storage enclosures in the string of storage enclosures is different than a type of another of the storage enclosures in the string of storage enclosures; whether a type of one of the storage enclosures in the string of storage enclosures is unsupported by the host computer; whether an expected expander of one of the storage enclosures in the string of storage enclosures is missing; or whether the number of storage enclosures in the string of storage enclosures is greater than a threshold number of storage enclosures (para. [0011]),” which teaches that queries may be sent in order to determine 
Regarding claim 6, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses wherein the first communication section is further configured to receive, via the IP, the IP control command issued by a controller that is connected to an IP network (Kase, Fig. 4, elements 12, 22 and 31, paras. [0072]-[0077]).
Regarding claim 7, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses further comprising a command generator configured to generate the wire control command (Kase, Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
Regarding claim 8, the combination of Kase and Xiao discloses the first information processing device according to claim 7, and further discloses wherein the command generator is configured to generate the wire control command based on a non-IP command issued by a remote controller (Kase, para. [0127]).
Regarding claim 9, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses wherein the second communication section is further configured to receive the wire control command issued by a third information processing device which is different from the second information processing device (Kase, Fig. 3, elements 3-5. There can be more than one device connected to a television.).
Regarding claim 11, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses wherein the second communication section is further configured to one of transmit or receive an audio visual (AV) stream as primary data (Kase, Fig. 4, element 2, paras. [0068]-[0070]).
Regarding claim 12, Kase discloses an information processing method comprising: in a first information processing device comprising a first communication section and a second communication section (Fig. 4, elements 11, 12, 30 and 31, paras. [0072]-[0073]):  communicating a control command using one of the first communication section or the second communication section, wherein the first communication section is configured to communicate an IP control command as the control command via an internet protocol (IP), the second communication section is configured to communicate a wire control command as the control command via a non-IP wired interface (paras. [0140]-[0142]), and the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
determining the second information processing device is enabled to receive the wire control command via the IP; and stopping the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the IP. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that communication should continue on a different communication path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for determining the second information processing device is enabled to receive the wire control command via the IP, and stopping the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the IP. This would have produced predictable and desirable results, in that it would allow for the system to have autonomy to choose a desired communication path, which could make communications more robust. 
controlling transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the IP; controlling reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry; nor wherein the determination the second information processing device is enabled to receive the wire control command via the IP is based on the received response. However, in analogous art, Brooks discloses that “each cabled connection in the topological map may be represented by connection information of two components, where the analyzing includes analyzing at least the connection information for at least one of the two components. As an example, the analyzing may include applying, by the processor, a set of rules to at least the connection information for the at least one of the two components, wherein the set of rules queries whether the physically cabled connection follows at least one standard or guideline. For instance, the set of rules may make at least one of the following queries: whether a communication path from the at least one of the two components to the host computer skips an expected component; whether a communication path from the at least one of the two components to the host computer is connected to an unexpected component; whether only a single communication path from the at least one of the two components back to the host computer can be found; whether first and second different communication paths from the at least one of the two components to a host bus adapter of the host computer are found; whether a port of a host bus adapter of the host computer is unused; whether a number of physically cabled connections to a storage enclosure of the string of storage enclosures is greater than a threshold number of physically cabled connections; whether a type of one of the storage 
Regarding claim 13, Kase discloses an information processing system comprising: a first information processing device; and a second information processing device configured to communicate with the first information processing device via one of Internet protocol (IP) or a wired network with a non-IP wired interface, wherein the first information processing device comprises: a first communication section configured to communicate via the IP (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), a second communication section configured to communicate via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), and a processing section configured to communicate a control command using one of the first communication section or the second communication section, the first communication section is configured to communicate an IP control command as the control command via the IP, the second communication section is configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]). the first information processing device is in communication with the second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: determine the second information processing device is enabled to receive the wire control command via the IP; and stop the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the IP. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that 
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: control transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the IP; control reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry; nor wherein the determination the second information processing device is enabled to receive the wire control command via the IP is based on the received response. However, in analogous art, Brooks discloses that “each cabled connection in the topological map may be represented by connection information of two components, where the analyzing includes analyzing at least the connection information for at least one of the two components. As an example, the analyzing may include applying, by the processor, a set of rules to at least the connection information for the at least one of the two components, wherein the set of rules queries whether the physically cabled connection follows at least one standard or .


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308) and Brooks et al. (Pub. No.: US 2017/0293545), and further in view of Rabii et al. (Pub. No.: US 2016/0366470).
Regarding claim 3, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to: convert the wire control command into the IP control command, and transmit, using the first communication section, the IP control command to the second information processing device. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase, Xiao and Brooks to allow for the processing section to be configured to convert the wire control command into the IP control command, and 
Regarding claim 10, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 9, wherein the processing section is further configured to: transmit the received wire control command to the second information processing device via the second communication section (Fig. 3, elements 3-5. There can be more than one device connected to a television; Fig. 4, element 2, paras. [0068]-[0070]; “however, the control apparatuses and the terminal apparatuses shall not be limited to these. Other AV apparatuses and home appliances may also be used as the control apparatuses and the terminal apparatuses, respectively.”), but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into the IP control command. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase, Xiao and Brooks to allow for the processing section to be configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into . 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308) and Brooks et al. (Pub. No.: US 2017/0293545), and further in view of Takatori et al. (Pub. No.: US 2009/0290487).
Regarding claim 4, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to: determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a disconnection of the second information processing device from the IP. However, in analogous art, Takatori discloses “[w]hen failure occurs in a line connecting communication apparatuses, the blocking point of the data frame is dynamically changed to restart communication using a path where no failure has occurred. Consequently, a relay path between the communication apparatuses is maintained even if a failure occurs (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase, Xiao and Brooks to allow for the processing section to be configured to determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a 


Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are moot in view of the new grounds of rejection in view of Brooks.


Conclusion
Claims 1, 3, 4 and 6-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 14, 2022